              Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 1 of 45


           Gm
FW: More Teman Lawsuits
1 message

A Goldenberg <AGoldenberg@goldmontrealty.com>




 From: Samuel Taub <samuel.t@mvisystems.com>
 Sent: Tuesday, December 10, 20191 :18 PM
 To: A Goldenberg <AGoldenberg@goldmontrealty.com>
 Subject: More Teman Lawsuits



 See attached



 Samuel Taub
 Chairman, CEO & Founder




 MVI Industries, LLC

 2607 Nostrand Ave,   1st Fir

 Brooklyn, NY 11210


 Toll Free: 844-MVI-SYSTEMS

 T: 347 960-4726



 Visit us at:   MVlsystems.com




 This email and any documents accompanying this transmittal may contain information that is confidential or legally
 privileged. The information is intended only for the use of the individuals or entities named above. If you are not the
 intended recipient, you are hereby notified that any disclosure, copying, distribution or taking of any action in reliance
 upon the contents of this transmittal is strictly prohibited, and any documents should be returned to the sender
 immediately. If you have received this transmittal in error, please notify the sender immediately by return email.


  3 attachments
                                                             4/26                                               000040
          Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 2 of 45
IJ 2019-07-0BUSvTeman_Hearing (1).pdf
   42K
IJ Teman e-mails (02438801x7A3C1) (1).pdf
   778K
IJ 6529x06 -AMENDED Notice of Criminal Transfer to Southern District of New York   (1).pdf
   1395K




                                                   4/26                                      000041
Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 3 of 45
Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 4 of 45
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO Document 9 Document  50-4
                                   Entered on    Filed
                                              FLSD     06/03/21
                                                   Docket        Page 5Page
                                                           07/23/2019   of 451 of 32


                                                                                       BNDJJO,CLOSED
                         U.S. District Court
                  Southern District of Florida (Miami)
     CRIMINAL DOCKET FOR CASE #: 1:19−mj−03082−JJO All Defendants
                          Internal Use Only

   Case title: USA v. Teman                                    Date Filed: 07/08/2019
                                                               Date Terminated: 07/08/2019

   Assigned to: Ch. Magistrate Judge
   John J. O'Sullivan

   Defendant (1)
   Ari Teman                           represented by Sara Sharon Shulevitz
   18244−104                                          28 west flagler street suite #1001
   YOB 1982 English                                   Miami, FL 33130
   TERMINATED: 07/08/2019                             3057281936
                                                      Fax: 3057795074
                                                      Email: dasarashul@aol.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Temporary

   Pending Counts                                      Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                   Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                          Disposition
   18:U.S.C.§1344 BANK FRAUD



   Plaintiff
   USA                                         represented by Noticing AUSA CR TP/SR
                                                              Email: Usafls.transferprob@usdoj.gov
                                             4/26                                            000044    1
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO Document 9 Document  50-4
                                   Entered on    Filed
                                              FLSD     06/03/21
                                                   Docket        Page 6Page
                                                           07/23/2019   of 452 of 32


                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

    Date Filed   # Page Docket Text
    07/03/2019        9 Arrest of Ari Teman (at) (Entered: 07/09/2019)
    07/08/2019   1    3 Magistrate Removal of Complaint and Arrest Warrant from Southern District of
                        New York Case number in the other District 19−MAG−5858 as to Ari Teman (1).
                        (at) (Entered: 07/09/2019)
    07/08/2019   2   10 Order to Unseal as to Ari Teman re 1 Magistrate Removal In. (Signed by Ch.
                        Magistrate Judge John J. O'Sullivan on 7/8/2019). (at) (Entered: 07/09/2019)
    07/08/2019   3   11 Minute Order for proceedings held before Ch. Magistrate Judge John J.
                        O'Sullivan: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Ari
                        Teman held on 7/8/2019. Bond recommendation/set: Ari Teman (1) STIP
                        $25,000 PSB. Attorney added: Sara Sharon Shulevitz for Ari Teman (Digital
                        13:53:21) (Signed by Ch. Magistrate Judge John J. O'Sullivan on 7/8/2019). (at)
                        (Entered: 07/09/2019)
    07/08/2019   4   12 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Sara Sharon
                        Shulevitz appearing for Ari Teman (at) (Entered: 07/09/2019)
    07/08/2019   5   13 WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS by Ari
                        Teman (at) (Entered: 07/09/2019)
    07/08/2019   6   14 ORDER OF REMOVAL ISSUED to District of Southern District of New York
                        as to Ari Teman. Closing Case for Defendant. Signed by Ch. Magistrate Judge
                        John J. O'Sullivan on 7/8/2019. See attached document for full details. (dgj)
                        (Entered: 07/09/2019)
    07/10/2019   7   15 Notice of Criminal Transfer to Southern District of New York of a Rule 5 or Rule
                        32 Initial Appearance as to Ari Teman. Your case number is: 19−MAG−5858.
                        Docket sheet and documents attached. If you require certified copies of any
                        documents, please call our Records Section at 305−523−5210. Attention
                        Receiving Court: If you wish to designate a different email address for future
                        transfers, send your request to TXND at:
                        InterDistrictTransfer_TXND@txnd.uscourts.gov. (dgj) (Entered: 07/10/2019)
    07/22/2019   8   29 $25,000.00 PSB Bond Entered as to Ari Teman Approved by Ch. Magistrate
                        Judge John J. O'Sullivan. Please see bond image for conditions of release. (cg1)
                        (Entered: 07/23/2019)




                                               4/26                                          000045        2
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
                1:19-mj-03082-JJO   Document
                         Document 9Document  150-4
                                     Entered on FiledFiled
                                                FLSD       06/03/21
                                                      07/08/19
                                                       Docket    PagePage
                                                                       1 of 7
                                                               07/23/2019     of 453 of 32
                                                                            6Page




                                           4/26                                   000046     3
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
                1:19-mj-03082-JJO   Document
                         Document 9Document  150-4
                                     Entered on FiledFiled
                                                FLSD       06/03/21
                                                      07/08/19
                                                       Docket    PagePage
                                                                       2 of 8
                                                               07/23/2019     of 454 of 32
                                                                            6Page




                                           4/26                                   000047     4
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
                1:19-mj-03082-JJO   Document
                         Document 9Document  150-4
                                     Entered on FiledFiled
                                                FLSD       06/03/21
                                                      07/08/19
                                                       Docket    PagePage
                                                                       3 of 9
                                                               07/23/2019     of 455 of 32
                                                                            6Page




                                           4/26                                   000048     5
Case Case 1:20-cv-01609-AJN-GWG
     1:19-mj-03082-JJO
          Case 1:19-mj-03082-JJO  Document
                        Document 9Document 150-4
                                   Entered on FLSDFiled
                                              Filed     06/03/21
                                                    07/08/19
                                                     Docket       Page
                                                                    4 of10
                                                            07/23/2019
                                                               Page        of 456 of 32
                                                                         6Page




                                          4/26                                  000049    6
Case Case 1:20-cv-01609-AJN-GWG
     1:19-mj-03082-JJO
          Case 1:19-mj-03082-JJO  Document
                        Document 9Document 150-4
                                   Entered on FLSDFiled
                                              Filed     06/03/21
                                                    07/08/19
                                                     Docket       Page
                                                                    5 of11
                                                            07/23/2019
                                                               Page        of 457 of 32
                                                                         6Page




                                          4/26                                  000050    7
Case Case 1:20-cv-01609-AJN-GWG
     1:19-mj-03082-JJO
          Case 1:19-mj-03082-JJO  Document
                        Document 9Document 150-4
                                   Entered on FLSDFiled
                                              Filed     06/03/21
                                                    07/08/19
                                                     Docket       Page
                                                                    6 of12
                                                            07/23/2019
                                                               Page        of 458 of 32
                                                                         6Page




                                          4/26                                  000051    8
Case Case
      Case1:20-cv-01609-AJN-GWG
     1:19-mj-03082-JJO
           1:19-mj-3082 Document  9 Document
                          NEF for Docket
                                     Entered   50-4
                                         Entryon FLSD Filed
                                                   Filed    06/03/21
                                                         Docket
                                                          07/03/2019   Page
                                                                        Page13
                                                                 07/23/2019  1 of
                                                                               of 45
                                                                             Page 1 9 of 32


   MIME−Version:1.0
   From:cmecfautosender@flsd.uscourts.gov
   To:flsd_cmecf_notice
   Bcc:
   −−Case Participants: Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Ch.
   Magistrate Judge John J. O'Sullivan (o'sullivan@flsd.uscourts.gov)
   −−Non Case Participants:
   −−No Notice Sent:

   Message−Id:18987701@flsd.uscourts.gov
   Subject:Activity in Case 1:19−mj−03082−JJO USA v. Teman Arrest
   Content−Type: text/html

                                             U.S. District Court

                                         Southern District of Florida

   Notice of Electronic Filing


   The following transaction was entered on 7/9/2019 at 8:37 AM EDT and filed on 7/3/2019

    Case Name:       USA v. Teman
    Case Number:     1:19−mj−03082−JJO
    Filer:
    Document Number: No document attached
   Docket Text:
   Arrest of Ari Teman (at)


   1:19−mj−03082−JJO−1 Notice has been electronically mailed to:

   Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

   1:19−mj−03082−JJO−1 Notice has not been delivered electronically to those listed below and will be
   provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                 4/26                                       000052      9
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  250-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/08/19      Page
                                                                      1 of14
                                                              07/23/2019
                                                                 Page      1 of 45
                                                                          Page   10 of 32




                                           4/26                                  000053     10
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  350-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/08/19      Page
                                                                      1 of15
                                                              07/23/2019
                                                                 Page      1 of 45
                                                                          Page   11 of 32




                                           4/26                                  000054     11
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  450-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/08/19      Page
                                                                      1 of16
                                                              07/23/2019
                                                                 Page      1 of 45
                                                                          Page   12 of 32




                                           4/26                                  000055     12
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  550-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/08/19      Page
                                                                      1 of17
                                                              07/23/2019
                                                                 Page      1 of 45
                                                                          Page   13 of 32




                                           4/26                                  000056     13
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  650-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/08/19      Page
                                                                      1 of18
                                                              07/23/2019
                                                                 Page      1 of 45
                                                                          Page   14 of 32




                                           4/26                                  000057     14
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
                1:19-mj-03082-JJO   Document
                         Document 9Document  750-4
                                     Entered on FiledFiled
                                                FLSD       06/03/21
                                                      07/10/19
                                                       Docket    PagePage
                                                                       1 of 19
                                                               07/23/2019   14 of 45
                                                                            Page   15 of 32


                                                                                        BNDJJO,CLOSED
                                U.S. District Court
                         Southern District of Florida (Miami)
                CRIMINAL DOCKET FOR CASE #: 1:19−mj−03082−JJO−1
                                 Internal Use Only

    Case title: USA v. Teman                                    Date Filed: 07/08/2019
                                                                Date Terminated: 07/08/2019

    Assigned to: Ch. Magistrate Judge
    John J. O'Sullivan

    Defendant (1)
    Ari Teman                           represented by Sara Sharon Shulevitz
    18244−104                                          28 west flagler street suite #1001
    YOB 1982 English                                   Miami, FL 33130
    TERMINATED: 07/08/2019                             3057281936
                                                       Fax: 3057795074
                                                       Email: dasarashul@aol.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Temporary

    Pending Counts                                      Disposition
    None

    Highest Offense Level (Opening)
    None

    Terminated Counts                                   Disposition
    None

    Highest Offense Level
    (Terminated)
    None

    Complaints                                          Disposition
    18:U.S.C.§1344 BANK FRAUD



    Plaintiff
    USA                                         represented by Noticing AUSA CR TP/SR
                                                               Email: Usafls.transferprob@usdoj.gov
                                              4/26                                            000058   15
                                                                                                        1
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
                1:19-mj-03082-JJO   Document
                         Document 9Document  750-4
                                     Entered on FiledFiled
                                                FLSD       06/03/21
                                                      07/10/19
                                                       Docket    PagePage
                                                                       2 of 20
                                                               07/23/2019   14 of 45
                                                                            Page   16 of 32


                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

     Date Filed   # Page Docket Text
     07/03/2019        9 Arrest of Ari Teman (at) (Entered: 07/09/2019)
     07/08/2019   1    3 Magistrate Removal of Complaint and Arrest Warrant from Southern District of
                         New York Case number in the other District 19−MAG−5858 as to Ari Teman (1).
                         (at) (Entered: 07/09/2019)
     07/08/2019   2   10 Order to Unseal as to Ari Teman re 1 Magistrate Removal In. (Signed by Ch.
                         Magistrate Judge John J. O'Sullivan on 7/8/2019). (at) (Entered: 07/09/2019)
     07/08/2019   3   11 Minute Order for proceedings held before Ch. Magistrate Judge John J.
                         O'Sullivan: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Ari
                         Teman held on 7/8/2019. Bond recommendation/set: Ari Teman (1) STIP
                         $25,000 PSB. Attorney added: Sara Sharon Shulevitz for Ari Teman (Digital
                         13:53:21) (Signed by Ch. Magistrate Judge John J. O'Sullivan on 7/8/2019). (at)
                         (Entered: 07/09/2019)
     07/08/2019   4   12 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Sara Sharon
                         Shulevitz appearing for Ari Teman (at) (Entered: 07/09/2019)
     07/08/2019   5   13 WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS by Ari
                         Teman (at) (Entered: 07/09/2019)
     07/08/2019   6   14 ORDER OF REMOVAL ISSUED to District of Southern District of New York
                         as to Ari Teman. Closing Case for Defendant. Signed by Ch. Magistrate Judge
                         John J. O'Sullivan on 7/8/2019. See attached document for full details. (dgj)
                         (Entered: 07/09/2019)




                                                4/26                                         000059        16
                                                                                                            2
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case1:19-mj-03082-JJO
                 1:19-mj-03082-JJO  Document
                         Document 9Document
                                   Document  7150-4
                                     Entered on FLSD Filed
                                                 Filed
                                                 Filed     06/03/21
                                                       07/10/19
                                                       Docket
                                                        07/08/19     Page
                                                               07/23/2019
                                                                 Page
                                                                  Page    of21
                                                                       31of  6 of 45
                                                                            14
                                                                            Page   17 of 32




                                            4/26                                   000060     17
                                                                                               3
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case1:19-mj-03082-JJO
                 1:19-mj-03082-JJO  Document
                         Document 9Document
                                   Document  7150-4
                                     Entered on FLSD Filed
                                                 Filed
                                                 Filed     06/03/21
                                                       07/10/19
                                                       Docket
                                                        07/08/19     Page
                                                               07/23/2019
                                                                 Page
                                                                  Page    of22
                                                                       42of  6 of 45
                                                                            14
                                                                            Page   18 of 32




                                            4/26                                   000061     18
                                                                                               4
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case1:19-mj-03082-JJO
                 1:19-mj-03082-JJO  Document
                         Document 9Document
                                   Document  7150-4
                                     Entered on FLSD Filed
                                                 Filed
                                                 Filed     06/03/21
                                                       07/10/19
                                                       Docket
                                                        07/08/19     Page
                                                               07/23/2019
                                                                 Page
                                                                  Page    of23
                                                                       53of  6 of 45
                                                                            14
                                                                            Page   19 of 32




                                            4/26                                   000062     19
                                                                                               5
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case1:19-mj-03082-JJO
                 1:19-mj-03082-JJO  Document
                         Document 9Document
                                   Document  7150-4
                                     Entered on FLSD Filed
                                                 Filed
                                                 Filed     06/03/21
                                                       07/10/19
                                                       Docket
                                                        07/08/19     Page
                                                               07/23/2019
                                                                 Page
                                                                  Page    of24
                                                                       64of  6 of 45
                                                                            14
                                                                            Page   20 of 32




                                            4/26                                   000063     20
                                                                                               6
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case1:19-mj-03082-JJO
                 1:19-mj-03082-JJO  Document
                         Document 9Document
                                   Document  7150-4
                                     Entered on FLSD Filed
                                                 Filed
                                                 Filed     06/03/21
                                                       07/10/19
                                                       Docket
                                                        07/08/19     Page
                                                               07/23/2019
                                                                 Page
                                                                  Page    of25
                                                                       75of  6 of 45
                                                                            14
                                                                            Page   21 of 32




                                            4/26                                   000064     21
                                                                                               7
     Case Case
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case1:19-mj-03082-JJO
                 1:19-mj-03082-JJO  Document
                         Document 9Document
                                   Document  7150-4
                                     Entered on FLSD Filed
                                                 Filed
                                                 Filed     06/03/21
                                                       07/10/19
                                                       Docket
                                                        07/08/19     Page
                                                               07/23/2019
                                                                 Page
                                                                  Page    of26
                                                                       86of  6 of 45
                                                                            14
                                                                            Page   22 of 32




                                            4/26                                   000065     22
                                                                                               8
     Case  1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
       CaseCase
            1:19-mj-3082
                1:19-mj-03082-JJO
                         Document    Document
                           NEF for 9Docket
                                    Document
                                      Entered  750-4
                                           Entry
                                              on FLSD
                                                  FiledFiled
                                                    Fi ed    06/03/21
                                                        07/10/19
                                                         Docket    PagePage
                                                           07/03/2019    9 of 27
                                                                 07/23/2019
                                                                        Page   1 of
                                                                              14 of 45
                                                                              Page  123 of 32


    MIME−Version:1.0
    From:cmecfautosender@flsd.uscourts.gov
    To:flsd_cmecf_notice
    Bcc:
    −−Case Participants: Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Ch.
    Magistrate Judge John J. O'Sullivan (o'sullivan@flsd.uscourts.gov)
    −−Non Case Participants:
    −−No Notice Sent:

    Message−Id:18987701@flsd.uscourts.gov
    Subject:Activity in Case 1:19−mj−03082−JJO USA v. Teman Arrest
    Content−Type: text/html

                                              U.S. District Court

                                          Southern District of Florida

    Notice of Electronic Filing


    The following transaction was entered on 7/9/2019 at 8:37 AM EDT and filed on 7/3/2019

    Case Name:       USA v. Teman
    Case Number:     1:19−mj−03082−JJO
    Filer:
    Document Number: No document attached
    Docket Text:
    Arrest of Ari Teman (at)


    1:19−mj−03082−JJO−1 Notice has been electronically mailed to:

    Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

    1:19−mj−03082−JJO−1 Notice has not been delivered electronically to those listed below and will be
    provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                  4/26                                       000066      23
                                                                                                          9
     CaseCase
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Ca e1:19-mj-03082-JJO
                 1:19 mj-03082-JJO  Document
                         Document 9Document
                                    Document   250-4
                                     Entered 7on Filed
                                                 FLSD Filed
                                                  Filed     06/03/21
                                                       07/10/19
                                                        Docket
                                                        07/08/19      Page
                                                                        1 of28
                                                                07/23/2019
                                                                 Page
                                                                   Page10    14of 45
                                                                            Page
                                                                             1     24 of 32




                                            4/26                                   000067     10
                                                                                              24
     CaseCase
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Ca e1:19-mj-03082-JJO
                 1:19 mj-03082-JJO  Document
                         Document 9Document
                                    Document   350-4
                                     Entered 7on Filed
                                                 FLSD Filed
                                                  Filed     06/03/21
                                                       07/10/19
                                                        Docket
                                                        07/08/19      Page
                                                                        1 of29
                                                                07/23/2019
                                                                 Page
                                                                   Page11    14of 45
                                                                            Page
                                                                             1     25 of 32




                                            4/26                                   000068     11
                                                                                              25
     CaseCase
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Ca e1:19-mj-03082-JJO
                 1:19 mj-03082-JJO  Document
                         Document 9Document
                                    Document   450-4
                                     Entered 7on Filed
                                                 FLSD Filed
                                                  Filed     06/03/21
                                                       07/10/19
                                                        Docket
                                                        07/08/19      Page
                                                                        1 of30
                                                                07/23/2019
                                                                 Page
                                                                   Page12    14of 45
                                                                            Page
                                                                             1     26 of 32




                                            4/26                                   000069     12
                                                                                              26
     CaseCase
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Ca e1:19-mj-03082-JJO
                 1:19 mj-03082-JJO  Document
                         Document 9Document
                                    Document   550-4
                                     Entered 7on Filed
                                                 FLSD Filed
                                                  Filed     06/03/21
                                                       07/10/19
                                                        Docket
                                                        07/08/19      Page
                                                                        1 of31
                                                                07/23/2019
                                                                 Page
                                                                   Page13    14of 45
                                                                            Page
                                                                             1     27 of 32




                                            4/26                                   000070     13
                                                                                              27
     CaseCase
           1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Ca e1:19-mj-03082-JJO
                 1:19 mj-03082-JJO  Document
                         Document 9Document
                                    Document   650-4
                                     Entered 7on Filed
                                                 FLSD Filed
                                                  Filed     06/03/21
                                                       07/10/19
                                                        Docket
                                                        07/08/19      Page
                                                                        1 of32
                                                                07/23/2019
                                                                 Page
                                                                   Page14    14of 45
                                                                            Page
                                                                             1     28 of 32




                                            4/26                                   000071     14
                                                                                              28
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  850-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/22/19      Page
                                                                      1 of33
                                                              07/23/2019
                                                                 Page      4 of 45
                                                                          Page   29 of 32




                                           4/26                                  000072     29
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  850-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/22/19      Page
                                                                      2 of34
                                                              07/23/2019
                                                                 Page      4 of 45
                                                                          Page   30 of 32




                                           4/26                                  000073     30
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  850-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/22/19      Page
                                                                      3 of35
                                                              07/23/2019
                                                                 Page      4 of 45
                                                                          Page   31 of 32




                                           4/26                                  000074     31
     Case 1:20-cv-01609-AJN-GWG
Case 1:19-mj-03082-JJO
           Case 1:19-mj-03082-JJO  Document
                        Document 9 Document  850-4
                                    Entered on FLSD Filed
                                                Filed     06/03/21
                                                      Docket
                                                      07/22/19      Page
                                                                      4 of36
                                                              07/23/2019
                                                                 Page      4 of 45
                                                                          Page   32 of 32




                                           4/26                                  000075     32
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 37 of 45      1




 1                      UNITED
                         N E STATES
                               S     DISTRICT COURT
                                              C R
                        SOUTHERN
                         O H N DISTRICT OF FLORIDA
                                              O D
 2                    CASE NO. 19-3082-MJ-O'SULLIVAN
                                 - 8 M O U I N

 3

 4
      UNITED
       N E S STATES OF AMERICA,
                             A
 5
                        Plaintiff,
 6
            vs.
 7
                                               Miami, Florida
 8                                             July 8, 2019
      ARI
       R TEMAN
             A ,
          TEMAN                                Pages 1-9
 9
                     Defendant.
10    _______________________________________________________________

11
                       TRANSCRIPT
                               I   OF INITIAL
                                        I A APPEARANCE
                                              A E
12                  BEFORE
                      F E THE HONORABLEL JOHN
                                          J N J.
                                               . O'SULLIVAN
                                                  '
                        UNITED
                           T    STATES
                                  A S MAGISTRATE
                                        A S A    JUDGE
                                                     G
13

14    APPEARANCES:
       P A N

15    FOR
       O THE
          T  PLAINTIFF:
                              United States Attorney's Office
16                            BY:
                               Y   SHARAD
                                     A    MOTIANI
                                            T N , A.U.S.A.
                                                     . S .
                              99 Northeast Fourth Street
17                            Miami, Florida 33132

18
      FOR
       O THE
          T  DEFENDANT:
19
                              BY:
                               Y     GRACE
                                       A   CASAS-ROWE,
                                              A R E ESQ.
                                                       E .
20                            BY:
                               Y     ERIC
                                       I IRONS, ESQ.
                                                 E .

21

22

23    TRANSCRIBED
       R S I      BY:         DA
                               AWN M. SAVINO, RPR
                                               P
                              Official
                               f c l Court Stenographer
                                               e g p r
24                            400
                               0 N.
                                  N Miami
                                     M     Avenue, 10S03
                                                     S
                              Miami,
                               i i Florida
                                     F        33128
25                            Telephone:
                               e p n      305-523-5598
                                                     8


                   PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                      TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                          AND COMPUTER-AIDED
                                  4/26
                                             TRANSCRIPTION         000076
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 38 of 45           2




 1                            P-R-O-C-E-E-D-I-N-G-S
                               - O -
 2              THE COURT:     Ari Teman.        Is there a motion to unseal?

 3              MR. MOTIANI:     Make an ore tenus motion to unseal, Your

 4    Honor.

 5              THE COURT:     All right.        This is the complaint.

 6              MS. CASAS-ROWE:        May it please the Court, good

 7    afternoon.    Attorney Grace Casas-Rowe from Ms. Sara Shulevitz's

 8    office.   I also have co-counsel present, Your Honor.

 9              MR. IRONS:     Eric Irons.

10              THE COURT:     Tell me both your last names again, slowly.

11              MS. CASAS-ROWE:        Attorney grace Casas, C-A-S-A-S,

12    hyphen Rowe, R-O-W-E.

13              THE COURT:     And gentleman?

14              MR. IRONS:     Eric Irons.        E-R-I-C and the last name is

15    I-R-O-N-S.

16              THE COURT:     Okay.     All right.     You're both members of

17    the Bar here?     The District Court Bar?

18              MS. CASAS-ROWE:        Yes, Your Honor.

19              THE COURT:     Okay.     Good.     Let me talk to your client

20    for one moment.

21              Sir, tell me your name and age, please.

22              THE DEFENDANT:     Ari Teman, 37.

23              THE COURT:     Okay.     Sir, you're here for your initial

24    appearance on a complaint out of the Southern District of New

25    York that charges you with bank fraud.           Counsel Ms. Casas-Rowe


                   PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                      TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                          AND COMPUTER-AIDED
                                  4/26
                                             TRANSCRIPTION         000077
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 39 of 45             3




 1    and Eric Irons indicate they're going to represent you, at least

 2    -- are you making a temporary appearance or permanent

 3    appearance?

 4              MS. CASAS-ROWE:        Ms. Sara Shulevitz would be making a

 5    temporary appearance, Your Honor.          I work with her office.

 6              THE COURT:     Okay.     So a temporary appearance to

 7    represent you at least for bond purposes in this case.             Are you

 8    in agreement with that?

 9              THE DEFENDANT:     Yes, Your Honor.

10              THE COURT:     Okay.     Good.   All right.

11              What's the Government's recommendation on bond?

12              MR. MOTIANI:     $25,000 personal surety bond.      It's to be

13    co-signed by a financially responsible co-signer.          Travel

14    restriction to the Southern District of Florida, Southern

15    District of New York, EDNY and points in between for travel

16    purposes, excuse me.     Surrender passports and travel --

17              THE COURT:     Well, I'm going to set the standard

18    conditions.    You can tell me unless there's something special

19    there.

20              MR. MOTIANI:     Nope.

21              THE COURT:     All right.

22              MS. CASAS-ROWE:        If I may, Your Honor?

23              THE COURT:     Who can co-sign on the bond for him?

24              MS. CASAS-ROWE:        Your Honor, he's given us the names of

25    two individuals.     The discussion was that he would have 48 hours


                  PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                     TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                         AND COMPUTER-AIDED
                                 4/26
                                            TRANSCRIPTION         000078
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 40 of 45         4




 1    to surrender the passport and ten days to procure the signature

 2    of the sureties because they are out of state.

 3                THE COURT:    And tell me about the sureties, who are

 4    they?

 5                MS. CASAS-ROWE:    These sureties, your Honor, one

 6    individual is a friend of the client and the other is a

 7    coworker.

 8                THE COURT:    And what are their names?

 9                MS. CASAS-ROWE:    The coworker's name is Levi Herman,

10    H-E-R-M-A-N.     The name of his friend is Joseph Machumklar,

11    M-A-C-H-U-M-K-L-A-R.

12                THE COURT:    And what was the amount of the bond,

13    25,000?

14                MS. CASAS-ROWE:    Stipulated, yes.     Stipulated $25,000

15    personal surety bond.

16                THE COURT:    All right.    I'll enter the stipulated

17    $25,000 personal surety bond to be co-signed by Levi Herman or

18    Joseph Machumklar?       Is that how you say it?

19                MS. CASAS-ROWE:    Machumklar.

20                THE COURT:    Machumklar.    Okay.   My accent is not too

21    good.     But anyway, you got that?     Clerk's got the spelling of

22    it.

23                As conditions of bond, he needs to report to Pretrial

24    Services as directed.       Surrender all passport and travel

25    documents.     Submit to substance abuse testing and treatment as


                   PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                      TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                          AND COMPUTER-AIDED
                                  4/26
                                             TRANSCRIPTION         000079
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 41 of 45            5




 1    directed.    Refrain from excessive use of alcohol or any narcotic

 2    drugs.   Participate in mental health assessment.           And your

 3    travel is -- he's going to continue to reside here in Miami?

 4                MS. CASAS-ROWE:        Yes.   We have given an address on the

 5    standard bond documentation of his address here in Miami.

 6                THE COURT:     Is that 650 West Avenue, Number 505?

 7                MS. CASAS-ROWE:        Yes, Your Honor.

 8                THE COURT:     All right.      So he's to reside at that

 9    address and not move from that address without further order of

10    the court.

11                You said the Eastern District.         This is out of the

12    Southern District of New York.

13                MR. MOTIANI:     Yes, Your Honor.      My notes here show

14    travel restrictions between our district, Southern District of

15    New York and Eastern District of New York.

16                THE COURT:     Okay.     He's permitted to travel to New

17    York, the Southern and Eastern Districts of New York for court

18    purposes and to meet with counsel only, not for other reasons.

19                Any other conditions requested by the Government?

20                MR. MOTIANI:     No, Your Honor.

21                THE COURT:     Anything else for Mr. Teman?

22                MS. CASAS-ROWE:        Your Honor, the agreement was that his

23    release would be processed -- would be processed at this time

24    without obligating an immediate signature of the sureties.              That

25    he has 10 days in order to have them signed.


                   PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                      TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                          AND COMPUTER-AIDED
                                  4/26
                                             TRANSCRIPTION         000080
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 42 of 45          6




 1                THE COURT:   All right.     So within 10 days of today,

 2    today's July 8th, he's to have -- by July 18th he is to have the

 3    signatures on the bond forwarded to the clerk's office.            You

 4    fail to do that, you're going to be in violation of your release

 5    and you'll need to surrender yourself to the United States

 6    Marshals.    Do you understand?

 7                THE DEFENDANT:    Yes, Your Honor.

 8                THE COURT:   Okay.     And then how long do you want to

 9    give the passport over?

10                MS. CASAS-ROWE:      48 hours from the time that the client

11    is released, if it please the Honor.

12                THE COURT:   So by the end of business on July 10th,

13    that's Wednesday, you're to have your passport surrendered to

14    Pretrial Services.

15                What about removal?      Does he want to waive removal?      Is

16    he going to go by himself to New York or do you want to have a

17    removal hearing?

18                MS. CASAS-ROWE:      Your Honor, the client is advising he

19    will go by himself.

20                THE COURT:   Okay.     Can you give her the form for the

21    waiver of removal so she can review it with her client?

22                Sir, you understand you're entitled to a removal

23    hearing, at which time the Government would have to present

24    evidence to demonstrate to the Court that you are the same

25    person who's named in the warrant out of the Southern District


                   PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                      TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                          AND COMPUTER-AIDED
                                  4/26
                                             TRANSCRIPTION         000081
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 43 of 45           7




 1    of Florida.    By waiving that, you agree to travel on your own to

 2    the Southern District of New York.        Your attorneys as well as

 3    Probation will advise you when you need to be there.          Do you

 4    understand?

 5               THE DEFENDANT:    Yes, Your Honor.

 6               THE COURT:   Okay.     The clerk is going to give you a

 7    form which you can look at, and if you would like to sign it.

 8               THE CLERK:   Judge, if I may have the spelling of the

 9    counsel who is making the temporary appearance?

10               THE COURT:   It's Casas, C-A-S-A-S.        Oh, the other one?

11    Yeah.   What's the other one, the one you're standing in for?

12               MS. CASAS-ROWE:      Ms. Sara Shulevitz.

13               THE COURT:   Spell that please.

14               MS. CASAS-ROWE:      S as in Sam, C-H-U-E-L, V as in

15    Victor, I, T as in Tom, Z as in zebra.

16               THE COURT:   Usual spelling.     Do you want to review that

17    form with him?

18               MS. CASAS-ROWE:      Yes.

19               THE COURT:   Go ahead and have him sign it if he would

20    like to.

21               MS. CASAS-ROWE:      Your Honor, having reviewed the

22    waiver, he is signing it at this time.

23               THE COURT:   Okay.     Can you hand it up to me please?

24               MS. CASAS-ROWE:      Yes, Your Honor.

25               THE COURT:   All right.     Mr. Teman, do you have any


                  PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                     TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                         AND COMPUTER-AIDED
                                 4/26
                                            TRANSCRIPTION         000082
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 44 of 45             8




 1    questions about waiving your right to a removal hearing?

 2              THE DEFENDANT:     No, Your Honor.

 3              THE COURT:    Thank you.        All right.     I find the

 4    Defendant has knowingly and voluntarily waived his right to an

 5    identity hearing, and I'm going to order that he be removed to

 6    the Southern District of Florida -- of New York, I'm sorry.              And

 7    you're to stay in touch with counsel and Pretrial Services to

 8    determine when you need to be there.          If you fail to appear

 9    there, a warrant will be issued for your arrest and your bond

10    will be revoked.     Do you understand?

11              THE DEFENDANT:     Yes, Your Honor.

12              THE COURT:    Okay.     Good.     All right.     Anything else for

13    this gentleman?

14              MS. CASAS-ROWE:       Your Honor, we would ask for the

15    indictment to remain sealed at this time until.

16              THE COURT:    Well, there is no indictment.           There's --

17    it's an information -- I mean, it's a complaint.              It's already

18    been unsealed and I'm not inclined to seal it unless you give me

19    some special reasons.

20              MR. IRONS:    Your Honor can the Defendant speak?

21              THE COURT:    Sure.

22              THE DEFENDANT:     Your Honor, the company name, my

23    company name, it's my last name.          Were this case, which I'm sure

24    I'll be found not guilty or dropped, were that to be made public

25    it would be devastating to the -- the case.              My customers


                  PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                     TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                         AND COMPUTER-AIDED
                                 4/26
                                            TRANSCRIPTION         000083
 Case 1:20-cv-01609-AJN-GWG Document 50-4 Filed 06/03/21 Page 45 of 45           9




 1    wouldn't pay me, nobody would hire us.

 2                THE COURT:   Okay.     Well, your motion is denied.      The

 3    Government's -- (unintelligible) has found probable cause to

 4    believe that you committed the crime for which you've been

 5    accused and I'm not going to -- there's a presumption of things

 6    being in the open record, and the reasons you gave me are not

 7    sufficient to keep it sealed.

 8                All right.   Anything else for this gentleman?         All

 9    right.

10                MS. CASAS-ROWE:      No, Your Honor.     Not at this time.

11                THE COURT:   All right.     Thank you.

12                Mr. Teman, good luck to you.

13                (PROCEEDINGS CONCLUDED)

14                                      * * * * *

15                          C E R T I F I C A T E
      I certify that the foregoing is a correct transcript from the
16    digital audio recording of proceedings in the above-entitled
      matter.
17

18    7/30/2019                /s/ Dawn M. Savino
      Date                      DAWN M. SAVINO, RPR
19

20

21

22

23

24

25


                   PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                      TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                          AND COMPUTER-AIDED
                                  4/26
                                             TRANSCRIPTION         000084
